EXHIBIT 10.25

 

STOCK OPTION AGREEMENT FOR EMPLOYEES

CONAGRA FOODS 2006 STOCK PLAN

This Stock Option Agreement, hereinafter referred to as the “Option” or the
“Agreement” is made on the         day of               , 200  , between ConAgra
Foods, Inc., a Delaware Corporation (the “Company”) and the Optionee.

1.             Grant of Option.  The Company hereby grants an Option on shares
of the Company’s common stock (“Common Stock”) to the Optionee under the ConAgra
Foods 2006 Stock Plan (the “Plan”), as follows:

Optionee:

Employee ID:

Number of Shares:

Exercise Price Per Share:         $

Date of Grant:

Type of Option:  Non-statutory

The options will vest and become exercisable as follows:

# Shares

 

% Vested

 

Vest Date

 

Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed effective as of the date first written above.  The Company and the
Optionee acknowledge that this Agreement includes five pages including the first
page.  The Optionee acknowledges reading and agreeing to all five pages and that
in the event of any conflict between the terms of this Agreement and the terms
of the Plan, the Plan shall control.  Capitalized terms used herein without
definition have the meaning set forth in the Plan.

CONAGRA FOODS, INC.

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Date

 

 

 

Date

63


--------------------------------------------------------------------------------




2.             Exercise of Option.  (a) This Option shall be vested and
exercisable in installments as set forth in the schedule on the first page of
this Agreement.  Each vested portion of this Option shall be exercisable from
the applicable Vest Date and ending on the applicable Expiration Date, all in
accordance with the terms of this Agreement and Plan.  If the Optionee shall die
while employed by the Company, or a subsidiary thereof, or if the Optionee
terminates employment with the Company, or a subsidiary thereof, upon Normal
Retirement, this Option shall become 100% vested and exercisable.

(b)           Right to Exercise.  This Option shall be exercisable until and
through the Expiration Date of the Option, by the Optionee (provided that in no
event shall any provision of this Section 2(b) extend the term of the option
beyond the Expiration Date set forth on the first page):

(i)            while the Optionee is in Continuous Employment with the Company;

(ii)           for a period ending 90 days after the Optionee’s Continuous
Employment terminates for any reason other than Early Retirement, Normal
Retirement or death.  The Option may be exercised as to the portion of the
Option that is vested at the time termination of employment occurs;

(iii)          for a period ending three (3) years after the Optionee’s  Early
Retirement from Continuous Employment with the Company; however, the Company, at
the sole and absolute discretion of the Committee, may shorten or eliminate such
period.  The Option may be exercised as to the portion of the Option that is
vested at the time Early Retirement occurs;

(iv)          for a period ending three (3) years after the Optionee’s Normal
Retirement from Continuous Employment with the Company; and

(v)           for a period of three (3) years after date of death (by the estate
of the Optionee) if the Optionee should die while in the Continuous Employment
of the Company.

(c)           Method of Exercise.  This Option shall be exercisable by a notice
which shall state the election to exercise the Option, identify the portion of
the Option being exercised and be accompanied by such additional information and
documents as the Company in its discretion may prescribe. The purchase price of
any shares with respect to which the Option is being exercised shall be paid by
one or any combination of the following: check, wire transfer, certified or
cashier’s check, delivery of shares of Common Stock of the Company at fair
market value in accordance with Section 6.4 of the Plan, or (subject to the
provisions of any insider trading agreement that may be in place between the
Optionee and the Company) by irrevocably authorizing a third party to sell
shares of Common Stock (or a sufficient portion thereof) acquired upon exercise
of the Option and remitting to the Company a sufficient portion of the sale
proceeds to pay both the entire exercise price and amounts owed under Section
2(e) of this Agreement.

(d)           Restrictions on Exercise.  As a condition to exercise of this
Option, the Company may require the person exercising this Option to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.

(e)           Payment of Taxes Upon Exercise.  As a condition of the issuance of
shares of Common Stock upon exercise hereunder, the Optionee agrees to remit to
the Company at the time of exercise of this Option any taxes required to be
withheld by the Company under Federal, state or local law as a result of the
exercise.  The Optionee may instruct the Company to make an appropriate
reduction of the number of shares to be delivered to the Optionee upon exercise
in order to satisfy the minimum statutory withholding amount permissible.

64


--------------------------------------------------------------------------------




 (f)  Cancellation of Option.  Upon the Optionee’s termination of employment,
any unvested portion of the Option shall immediately cancel and any vested
portion of the Option not exercised during the exercise period set forth in
Paragraph 2(b) shall be cancelled at the end of the exercise period.

3.             Non-Transferability of Option.  This Option may not be assigned,
transferred, pledged or hypothecated in any manner (otherwise than by will or
the laws of descent or distribution) nor may the Optionee enter into any
transaction for the purpose of, or which has the effect of, reducing the market
risk of holding the option by using puts, calls or similar financial
techniques.  This Option may be exercised during the lifetime of the Optionee
only by the Optionee.  The terms of this Option shall be binding upon the
beneficiaries, executors, administrators, heirs, successors and assigns
(“Successors”) of the Optionee.

4.             Stock Subject to the Option.  The Company will not be required to
issue or deliver any certificate or certificates for shares to be issued
hereunder until such shares have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange on which outstanding
shares of the same class are then listed and until the Company has taken such
steps as may, in the opinion of counsel for the Company, be required by law and
applicable regulations, including the rules and regulations of the Securities
and Exchange Commission, and state securities laws and regulations, in
connection with the issuance or sale of such shares, and the listing of such
shares on each such exchange.  The Company will use its best efforts to comply
with any such requirements.

5.             Rights as Stockholder.  The Optionee or his/her Successors shall
have no rights as a stockholder with respect to any shares covered by this
Option until the Optionee or his/her Successors shall have become the beneficial
owner of such shares, and, except as provided in Section 6 of this Agreement, no
adjustment shall be made for dividends or distributions or other rights in
respect of such shares for which the record date is prior to the date on which
the Optionee or his/her Successors shall have become the beneficial owner
thereof.

6.             Adjustments Upon Changes in Capitalization; Change in Control. 
In the event of any Common Stock dividend or Common Stock split,
recapitalization (including, without limitation, the payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders, exchange of shares or similar corporate transaction or event
involving the Company, the Committee shall make equitable adjustment in the
number of shares subject to this Option and adjustment in the per share Option
Price, provided, however, that no

65


--------------------------------------------------------------------------------




fractional share shall be issued upon subsequent exercise of the Option and the
aggregate price paid shall be appropriately reduced on account of any fractional
share not issued. The provisions of Section 12.5 of the Plan related to any
“Change of Control” (as defined in the Plan) are applicable to this Agreement.

7.             Notices.  Each notice relating to this Agreement shall be deemed
to have been given on the date it is received. Each notice to the Company shall
be addressed to its principal office in Omaha, Nebraska, Attention Corporate
Compensation. Each notice to the Optionee or any other person or persons
entitled to exercise the Option shall be addressed to the Optionee’s address and
may be in written or electronic form. Anyone to whom a notice may be given under
this Agreement may designate a new address by notice to the effect.

8.             Benefits of Agreement.  This Agreement shall inure to the benefit
of and be binding upon each successor of the Company.  All obligations imposed
upon the Optionee and all rights granted to the Company under this Agreement
shall be binding upon the Optionee’s Successors.  This Agreement shall be the
sole and exclusive source of any and all rights which the Optionee, his heirs
and legal representatives or Successors may have in respect to the Plan or this
Agreement.

9.             Resolution of Disputes.  Any dispute or disagreement which should
arise under or as a result of or in any way related to the interpretation,
construction or application of this Agreement will be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive for all purposes.  This Agreement and the legal relations between the
parties hereto shall be governed by and construed in accordance with the laws of
the state of Delaware.

10.          Amendment. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Optionee under this Agreement without the Optionee’s consent.

11.           Definitions.

(a)           Continuous Employment with the Company.  Continuous Employment
with the Company shall mean the absence of any interruption or termination of
employment by the Company or any parent or subsidiary of the Company which now
exists or hereafter is organized or acquired by the Company.  Continuous
Employment shall not be

66


--------------------------------------------------------------------------------




considered interrupted in the case of sick leave, long term disability, military
leave or any other leave of absence approved by the Company or in the case of
transfers between payroll locations of the Company or between the Company, its
parent or subsidiaries or its successor.

(b)           Normal Retirement.  Normal Retirement shall mean terminating
employment with the Company or its subsidiaries on or after attaining
[applicable age, 65 or 62 to be inserted].

(c)           Early Retirement.  Early Retirement shall mean the Optionee is (a)
at least age 55, and (b) has at least ten years of vesting or credited service
with the Company.

67


--------------------------------------------------------------------------------